       Case 5:20-cv-01168-FB-ESC Document 31 Filed 12/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


WILL BRADSHAW,                                   §
                                                 §
                  Plaintiff,                     §                 SA-20-CV-01168-FB
                                                 §
vs.                                              §
                                                 §
JOSEPH SALVAGGIO, KELLY                          §
KUENSTLER, CATHERINE                             §
RODRIGUEZ, DONNA CHARLES,                        §
MONICA ALCOCER,                                  §
                                                 §
                  Defendants.                    §

               ORDER RESETTING INITIAL PRETRIAL CONFERENCE

       Before the Court is the above-styled and numbered cause of action, which was referred to

the undersigned on October 5, 2020 for all pretrial proceedings [#10] and is set for an initial

pretrial conference at 10:00 a.m. on December 17, 2020. Due to a scheduling conflict, the Court

will reset the conference to 1:30 p.m. that same day.

       IT IS THEREFORE ORDERED that the Initial Pretrial Conference in this case is

RESET to 1:30 p.m. on December 17, 2020.

       Due to social distancing and other measures required to conduct safe in-person

proceedings during the COVID-19 pandemic, the Court is prioritizing setting live proceedings in

felony jury trials and other matters where telephonic or video hearings present particular legal

and logistical obstacles. Thus, other proceedings are primarily being conducted remotely and for

the conference, counsel for all parties are required to appear by phone.

       The contact information for the conference is as follows:

       **Please call in 5 minutes prior to start of hearing.**

       1. Toll free number: 888-808-6929


                                                 1
       Case 5:20-cv-01168-FB-ESC Document 31 Filed 12/02/20 Page 2 of 2




       2. Access code: 9923187

       3. Participant Security Code: 121720

If there are questions regarding the telephonic appearance, the parties should contact Valeria

Sandoval, Courtroom Deputy, at txwdml_chambers_sa_judgechestney@txwd.uscourts.gov.

       The use of speaker phones is prohibited during a telephonic appearance. Additionally,

because earlier hearings in other cases may be in progress at the time attorneys call in for their

scheduled hearing, attorneys should call in with their phones on “mute” and wait for the

Courtroom Deputy to address them before they speak.

       SIGNED this 2nd day of December, 2020.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE




                                                2
